NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 20, 2018*
                              Decided December 20, 2018

                                        Before

                      JOEL M. FLAUM, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      MICHAEL Y. SCUDDER, Circuit Judge

No. 18-1115

MICHAEL ALEXANDER,                                 Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Western District of Wisconsin.

      v.                                           No. 15-cv-766-wmc

JAMES RICHTER and                                  William M. Conley,
MEREDITH MASHAK                                    Judge.
     Defendants-Appellees.
                                      ORDER

       Michael Alexander, a Wisconsin inmate, asserts that he suffered headaches and
vision problems while waiting three and a half months for an eyecare appointment. He
brought this deliberate-indifference suit against two defendants—managers,
respectively, of the prison’s optical department and health services unit—whom he
blames for a systemic problem at the prison of understaffing eye doctors. The district


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. Rule 34(a)(2)(C).
No. 18-1115                                                                      Page 2

court entered summary judgment on his claims. Because the record shows that the
defendants were not responsible for determining the number of days an eye doctor
would be available at the prison each month, we affirm the judgment.

         We recite the undisputed facts in the light reasonably most favorable to
Alexander, the non-moving party. See Daniel v. Cook County, 833 F.3d 728, 731 (7th Cir.
2016.) Alexander, an inmate at Columbia Correctional Institution, submitted a “Health
Service Request” in early 2015 seeking an eye doctor appointment because he needed
stronger reading glasses. A few days later, a nurse in the health services unit notified
him that an appointment had been scheduled. He heard nothing more and submitted
another request. In late February, he was informed by another nurse that he was on the
list for an appointment but there was a five-month wait. Two weeks later he submitted
another request, complaining that he experienced “very bad” headaches when he read,
that his eyes did not focus as quickly as they used to, and that he sometimes saw “white
spots.” The next day he received the response, “Appt scheduled.”

        Hearing nothing for another month, Alexander in April submitted another
request, stating that his headaches were getting worse, that his eyes watered when he
tried to focus, and that he was still seeing spots. A nurse responded that his
appointment was “soon.”

       Later that month, Alexander finally saw an optometrist from Richter Professional
Services, a private company that provides optometry services to Columbia Correctional
Institution and other facilities around the state. The optometrist noted Alexander’s
complaint that his migraines increased after reading, and prescribed new reading
glasses. Alexander received the new glasses in May.

       After receiving his glasses, Alexander filed a generalized grievance stating that
he has been harmed by “unreasonable delays in medical care” that he attributed to “eye
doctors working only twenty [hours] each month.” He recounted the difficulties that he
had experienced scheduling appointments and proposed that optometrists work 80 to
100 hours a month. In response, a complaint examiner noted that Alexander by this
time had been seen by a specialist and received his glasses, so no action was needed in
his case. As for the wait time, the examiner recommended that the issue be reviewed by
No. 18-1115                                                                        Page 3

the Nursing Director. Based on the examiner’s recommendation, Alexander’s grievance
eventually was dismissed.

       Alexander then brought this deliberate indifference suit against Dr. James
Richter, a corporate officer for Richter Professional Services and the manager of
Columbia Correctional Institution’s optical department (for which he hires optometrists
and schedules prison visits), and Meredith Mashak, the manager of the prison’s health
services unit. See 42 U.S.C. § 1983. Alexander proceeded against Mashak based on her
personal involvement in the decisions about his eyecare treatment. He also proceeded
against both Mashak and Dr. Richter in their supervisory capacities, asserting that the
prison’s optical department suffers from a “systemic deficiency” that they both failed to
address.

        Discovery ensued, and the district court eventually granted the defendants’
motion for summary judgment. At the outset, the court explained that the evidence did
not support a finding that Alexander had experienced a serious medical need. His ”most
serious complaints,” wrote the court, were headaches and problems focusing, which he
did not describe as serious or debilitating until shortly before his exam, and he had
never been diagnosed with a condition of suffering migraine headaches. But even if
Alexander did suffer from a serious medical need, the court continued, he could not
point to evidence showing that either Mashak or Dr. Richter responded with deliberate
indifference. As for Mashak, the court determined that no evidence suggested that she
knew about Alexander’s requests for an eye appointment until early May—after he
already had been seen by the optometrist. As for Alexander’s claims against Mashak
and Richter in their supervisory capacities, the court concluded that no evidence
supported a finding that the prison’s optical department was systemically deficient or
that either defendant had the authority to schedule more frequent optical appointments
at the prison.

        On appeal, Alexander argues that he presented sufficient evidence of a serious
medical need, specifically his repeated healthcare requests to prison medical staff
complaining of headaches, difficulties reading, watery eyes, and spots in his vision.
Alexander’s argument is well-taken. A prisoner’s medical need is “serious” if the failure
to treat his condition causes the unnecessary and wanton infliction of pain. See Estelle v.
Gamble, 429 U.S. 97, 104–05 (1976). This would extend to a medical condition that a
No. 18-1115                                                                         Page 4

reasonable doctor would find worthy of comment or treatment, that significantly affects
an individual’s daily activities, or that causes chronic or substantial pain. See Hayes v.
Snyder, 546 F.3d 516, 522–23 (7th Cir. 2008). A need for prescription glasses to avoid
double vision and the loss of depth perception has been determined to be “serious” and
inconsistent with “contemporary standards of decency.” Koehl v. Dalsheim, 85 F.3d 86, 88
(2d Cir. 1996).

       But the subjective component of Alexander’s Eighth Amendment claims requires
him to present facts from which a jury could find that the relevant officials knew of his
serious medical condition but intentionally or recklessly disregarded it. Farmer v.
Brennan, 511 U.S. 825, 837 (1994). To this point, Alexander challenges the district court’s
ruling that that he failed to submit evidence that the defendants were responsible for a
systemic failure to adequately staff the prison with optometrists. Alexander invokes the
defendants’ job titles and responsibilities as evidence that both Dr. Richter and Mashak
had the authority to change the prison’s policy of maintaining a waitlist and delaying
eye exams. Alexander highlights Dr. Richter’s role in scheduling optometrists to appear
at the prison and Mashak’s responsibility providing overall administrative support and
direction to the unit. From this, he infers that Mashak could have demanded that Dr.
Richter increase optometrists’ availability at the prison

        But Alexander has not identified a genuine fact question about the scope of Dr.
Richter’s or Mashak’s responsibility because no evidence suggests that either defendant
had the authority to increase optometrists’ hours at the prison. Mashak’s
uncontradicted and sworn declaration stated, “I did not have control over the
scheduling of eye doctors at CCI, including the number of days an eye doctor was at the
institution each month. These determinations were made by the [Department of
Corrections] Bureau of Health Services Medical Director.” Similarly, Dr. Richter stated
in his undisputed, sworn declaration, “I have no input on how many times per month
an optometrist comes to CCI.” Because Alexander presented no evidence to dispute
either defendant’s disclaimer of having policy-making control over the frequency of
optometry services at the prison, the district court properly concluded that he could not
establish deliberate indifference with regard to the systemic deficiency in the prison’s
optical department.
No. 18-1115                                                                            Page 5

        Alexander also challenges several procedural rulings made by the district court.
First, he argues that the court, during the discovery stage, violated Federal Rule of Civil
Procedure 45(a)(3) by refusing to order the clerk to issue blank subpoenas to him unless
he specified whom he would subpoena, what information he sought, and how he
would pay the required fees for any depositions. Rule 45(a)(3) does state that “[t]he
clerk must issue a subpoena, signed but otherwise in blank, to a party who requests it.”
But any error in the handling of subpoenas was harmless because Alexander failed to
show how he was prejudiced. See FED. R. CIV. P. 61 (harmless error); see e360 Insight, Inc.,
v. Spamhaus Project, 658 F.3d 637, 644–45 (7th Cir. 2011). Any evidence that he could
have subpoenaed would not have salvaged his systemic-deficiency theory because he
sued the wrong defendants—as Mashak explained, the only person who could increase
optometrists’ hours at the prison was the Department of Corrections Bureau of Health
Services Medical Director.1

       Alexander next appeals the denial of his motion for counsel—filed during
discovery—to help him consult an expert and locate witnesses. Without the assistance
of counsel, he contends, he was unable to gather needed evidence, including the
testimony of an expert witness. But the court appropriately justified its ruling based on
the quality of Alexander’s submissions (they were easy to understand and included
relevant legal citations) and his demonstrated ability to litigate the issues at stake in this
case. See Pruitt v. Mote, 503 F.3d 647, 660 (7th Cir. 2007). The court also gave Alexander
the option to move for counsel later if circumstances changed, but he made no further
motion.

        Alexander also argues that the court wrongly denied his motion to strike the
expert witness disclosures submitted by both defendants, who did not specify their
qualifications and opinions. Even if we assume this to be correct, Alexander again has
not shown how he was prejudiced by the error. See FED. R. CIV. P. 37(c)(1) (stating that a
failure to disclose information or witnesses does not bar use of that evidence or witness
if the failure was “harmless”); David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir. 2003).


       1 Alexander also contests the denial of his subsequent request for subpoenas—a
request that did comply with the district court’s directive for more specific information.
But this challenge similarly fails because he cannot show how he was prejudiced by any
error.
No. 18-1115                                                                         Page 6

As the district court explained, the motion is irrelevant because the court did not rely on
any expert testimony in evaluating the summary-judgment motions.

        Finally, Alexander challenges the court’s refusal to allow him to amend his
complaint—three months after the defendants had moved for summary judgment—to
add two additional deliberate indifference claims and five defendants who he says were
liable for his injuries (Richter Professional Services; the manager of the prison’s contract
with Richter Professional Services; two of the prison’s grievance examiners; and a
Medical Program Assistant who scheduled Alexander’s eye appointment). The court
acted within its discretion in denying the motion as unduly prejudicial (in that the
defendants had already devoted resources to responding to Alexander’s other motions
and preparing their own summary-judgment motions) and futile (in that the addition of
these defendants would not change the outcome). See Bethany Pharm. Co., Inc. v. QVC,
Inc., 241 F.3d 854, 861–62 (7th Cir. 2001) (no abuse of discretion in denying leave to
amend the complaint where the defendant has already moved for summary judgment
and the same factual basis underlies plaintiff’s additional claims).

                                                                               AFFIRMED